This opinion is subject to administrative correction before final disposition.




                                Before
                   KING, STEPHENS, and KASPRZYK
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Alfredo TREVINO
                Staff Sergeant (E-6), U.S. Marine Corps
                               Appellant

                             No. 201900309

                           Decided: 29 June 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                             Ray B. Slabbekorn

 Sentence adjudged 8 August 2019 by a special court-martial convened
 at Marine Corps Air Station Miramar, California, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 45 days, and a bad-conduct discharge.

                           For Appellant:
                Commander Robert D. Evans, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
              United States v. Trevino, NMCCA No. 201900309
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2